DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Li (US 2019/0146742 A1), Siebert (US 2020/0159289 A1) and Finnan (US 2017/0337025 A1) discloses a third system comprising an embedded control unit that is independent of the first system and the second system and is configured to send input information to the first system or the second system, and wherein the embedded control unit switches execution of processing between first input transmission processing for sending the input information to the first system chip through a first serial interface on which the first system chip is set as a master and the embedded control unit is set as a slave, and second input transmission processing for sending the input information to the second system chip through a second serial interface on which the embedded control unit is set as the master and the second system chip is set as the slave.
Instead, Li discloses a system having a memory including instructions for identifying, by a multi-display device that comprises at least an e-paper display and a multimedia display, an enriched e-book source, wherein the enriched e-book source comprises text for presenting by the e-paper display of the multi-display device and at least one keyword referring to at least one supplemental material for presenting by the multimedia display of the multi-display device; presenting, by the e-paper display of the multi-display device, a first keyword, the first keyword in a first portion of the text referring to a first supplemental material for presenting by the multimedia display of the multi-display device; receiving, by the multi-display device, a user input that selects to present the first supplemental material for the first keyword by the multimedia display of the multi-display device; in response to receiving the user input, retrieving, by the multi-display device, the first supplemental material for the first keyword; and presenting, by the multimedia display of the multi-display device, the first supplemental material for the first keyword.

Finnan discloses a portable computing system, comprising: a first housing including: a first display device having a display interface; first memory configured to store first instructions and first data; one or more first input and output devices; one or more first sensors devices; and one or more first processors coupled to the first display device, memory, input and output devices, and sensor devices; and a second housing including: a second display device having a display interface; second memory configured to store second instructions and second data; one or more second input and output devices; one or more second sensor devices; and one or more second processors coupled to the second display device, memory, input and output devices, and sensor devices.
Regarding claim 10, none of the prior arts Li (US 2019/0146742 A1), Siebert (US 2020/0159289 A1) and Finnan (US 2017/0337025 A1) disclose a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to: operate independently from the first system or the second system a third system comprising an embedded control unit that switches execution of processing between first input transmission processing for sending input information to a first system chip through a first serial interface on which the first system chip is set as a master and the embedded control unit is set as a slave, and second input transmission processing for sending the input information to a second system chip through a second serial interface on which the embedded control unit is set as the master and the second system chip is set as the slave.
Instead, Li discloses a system having a memory including instructions for identifying, by a multi-display device that comprises at least an e-paper display and a multimedia display, an enriched e-book source, wherein the enriched e-book source comprises text for presenting by the e-paper display of the multi-display device and at least one keyword referring to at least one supplemental material for presenting by the multimedia display of the multi-display device; presenting, by the e-paper display of the multi-display device, a first keyword, the first keyword in a first portion of the text referring to a first 
Seibert discloses an Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: produce a work area on a second display, wherein the second display is coupled to a first display via a hinge; detect that a keyboard is placed on the second display; and in response to the detection, reduce the work area into one or more areas unobstructed by the keyboard.
Finnan discloses a portable computing system, comprising: a first housing including: a first display device having a display interface; first memory configured to store first instructions and first data; one or more first input and output devices; one or more first sensors devices; and one or more first processors coupled to the first display device, memory, input and output devices, and sensor devices; and a second housing including: a second display device having a display interface; second memory configured to store second instructions and second data; one or more second input and output devices; one or more second sensor devices; and one or more second processors coupled to the second display device, memory, input and output devices, and sensor devices.
Regarding claim 19, none of the prior arts Li (US 2019/0146742 A1), Siebert (US 2020/0159289 A1) and Finnan (US 2017/0337025 A1) discloses operating independently from the first system or the second system a third system comprising an embedded control unit that switches execution of processing between first input transmission processing for sending input information to a first system chip through a first serial interface on which the first system chip is set as a master and the embedded control unit is set as a slave, and second input transmission processing for sending the input information to a second system chip through a second serial interface on which the embedded control unit is set as the master and the second system chip is set as the slave.
Instead, Li discloses presenting, by the e-paper display of the multi-display device, a first keyword, the first keyword in a first portion of the text referring to a first supplemental material for 
Seibert discloses produce a work area on a second display, wherein the second display is coupled to a first display via a hinge; detect that a keyboard is placed on the second display; and in response to the detection, reduce the work area into one or more areas unobstructed by the keyboard.
Finnan discloses determining, by one or more processors of the client apparatus, whether the first and second housings are physically coupled together; when it is determined that the first and second housings are physically coupled together, operating in a first mode including sharing selected resources between the first and second housings; and when it is determined that the first and second housings are physically separated from one another, operating in a second mode, the second mode including determining whether to disable one or more features enabled in the first mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SYED A RONI/Primary Examiner, Art Unit 2194